Citation Nr: 1139434	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating for malaria with a history of splenomegaly.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Huntington, West Virginia.  

The Veteran was scheduled for a hearing at the Board in September 2011.  He did not appear, and he has not asserted that good cause exists for his absence.  The Board considers the hearing request withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA malaria examination took place in March 2004.  

The record includes numerous statements by the Veteran in written correspondence and VA treatment notes that he has had increased malarial symptoms.  The medical evidence also suggests that the Veteran might have current cerebral malaria.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  His reports of increased symptoms and the medical evidence suggesting the possibility of cerebral malaria indicate that his disability has worsened.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an infectious disease examination to determine whether there are any current residuals of malaria and to ascertain their severity.  The claims folder must be made available to the examiner for review and he or she must indicate receipt and review in any report generated.  

2.  The Veteran should be afforded an examination to determine whether the Veteran has cerebral malaria or its residuals.  The examiner should review the claims folder and note such review in the examination report or addendum.  

All indicated tests or specialized examinations should be undertaken.

All manifestations of cerebral malaria should be reported, as well as their severity.  

If the examiner concludes that the Veteran does not have cerebral malaria, the examiner should provide reasons for this conclusion.  

3.  The RO/AMC should review the examination reports to insure that they contain the information requested in this remand. 

4.  If any benefit sought on appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

